EXHIBIT 10.14

ENTERPRISE FINANCIAL SERVICES CORP
EXECUTIVE EMPLOYMENT AGREEMENT

     THIS AGREEMENT, is made by and between Linda M. Hanson (the "Executive")
and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the "Company"),
effective as of November 1, 2004 (the "Effective Date").

     WITNESSETH:

     WHEREAS, Executive desires to be employed or to continue to be employed by
the Company, and the Company desires to employ or continue to employ Executive,
on the terms, covenants and conditions hereinafter set forth in this Agreement.

     NOW, THEREFORE, for the reasons set forth above, and in consideration of
the mutual promises and agreements herein set forth, the Company and Executive
agree as follows:

     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby employs Executive for the Contract Term as
hereafter defined. During the Contract Term, Executive shall serve in an
executive capacity and shall have such duties and responsibilities as the Board
of Directors (the “Board”) may from time to time specify. Executive shall comply
with all polices and procedures of the Company generally applicable to executive
employees of the Company. Executive hereby accepts such employment and agrees to
serve the Company in such capacities for the term of this Agreement.

     2. Term of Employment. Except as otherwise provided herein, the term of
this Agreement shall be for a term commencing on the Effective Date and ending
upon Executive’s death or termination of employment as hereafter provided (the
"Employment Term"). The Contract Term may be extended by mutual written
agreement of Executive and the Company upon such terms, provisions and
conditions which are mutually acceptable to Executive and the Company.

     3. Devotion to Duties. Executive agrees that during the Employment Term he
will devote all of his skill, knowledge, commercial efforts and working time to
the conscientious and faithful performance of his duties and responsibilities to
the Company (except for (i) permitted vacation time and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder: (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic and charitable activities and
(B) such reasonable time as may be necessary from time to time for personal
financial matters). Executive will use his best good faith efforts to promote
the success of the Company’s business and will cooperate fully with the Board in
the advancement of the best interests of the Company. If requested by the Board,
Executive will agree to serve as a director or officer of any of the Company’s
Subsidiaries without additional compensation.

     4. Compensation of Executive.

          4.1 Base Salary. During the Employment Term, the Company shall pay to
Executive as compensation for the services to be performed by the Executive a
base salary of $177,000.00 per year (the "Base Salary"). The Base Salary shall
be payable in installments in accordance with the Company's normal payroll
practice and shall be subject to such withholding as may be required by law. The
Base Salary may be adjusted from time to time in the sole discretion of the
Board, but shall not be reduced without the consent of Executive.

--------------------------------------------------------------------------------

          4.2 Targeted Bonus. In addition to the compensation set forth
elsewhere in this Section 4, for each calendar year during the Employment Term
and any extensions thereof, the Executive shall qualify for a targeted
annualized bonus ("Targeted Bonus") based upon meeting established targeted
goals. No later than the Company’s January Board meeting, the Company and
Executive shall agree upon certain targeted financial and operating goals
("Targets") for that calendar year. The established Targets shall be consistent
with the financial plan for the Company as adopted by the Company's Board.
Within 75 days after the end of each calendar year, the Company’s Chief
Executive Officer in collaboration with the Board (or a committee of the Board
to which the Board has delegated such authority) shall make a good faith
determination as to the extent to which the Targets have been met for the
preceding calendar year. If the Targets have been met, then Executive shall
receive a Targeted Bonus for such preceding year. In the event that the
established Targets are exceeded, then Executive shall be entitled to receive
additional bonus amounts above the Targeted Bonus as the Company’s Chief
Executive Officer in collaboration with the Board (or such committee) may
determine in their discretion. If the Company’s Chief Executive Officer in
collaboration with the Board (or such committee of the Board) determines that
the Targets have not been fully met, but minimum thresholds as may be
established by the Company’s Chief Executive Officer in collaboration with the
Board (or such committee) have been met, the Company’s Chief Executive Officer
in collaboration with the Board (or such committee) shall make a good faith
determination as to the extent that the Targets have been met and determine the
amount of such Targeted Bonus to be awarded to the Executive based
proportionately upon the extent to which the Targets are determined to have been
met. Executive shall also be eligible to receive such other bonuses or incentive
payments as may be approved by the Board of Directors.

          4.3 Benefits. Executive shall be entitled to participate, during the
Employment Term, in all regular employee benefit and deferred compensation plans
established by the Company including, without limitation, any savings and profit
sharing plan, incentive stock plan, dental and medical plans, life insurance and
disability insurance, such participation to be as provided in said employee
benefit plans in accordance with the terms and conditions thereof as in effect
from time to time and subject to any applicable waiting period. Executive shall
also be entitled to paid vacation during each year of the Employment Term in
accordance with the Company’s vacation policy, provided that any vacation not
used in any year shall be forfeited and not carried over to any subsequent year.

          4.4 Reimbursement of Expenses. The Company will provide for the
payment or reimbursement of all reasonable and necessary expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the Company's expense reimbursement policy, as such
may change from time to time.

     5. Termination of Employment.

          5.1 Termination for Cause. "Termination for Cause", as hereinafter
defined, may be effected by the Company at any time during the term of this
Agreement by written notification to Executive, specifying in detail the basis
for the Termination for Cause. Upon Termination for Cause, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned
for the calendar year immediately preceding termination, vested deferred
compensation, if any, (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the terms of the applicable plan), any
benefits under any plans of the Company in which the Executive is a participant
to the full extent of the Executive's rights under such plans, accrued vacation
pay for the year in which termination occurs, and any appropriate business
expenses incurred by Executive reimbursable by the Company in connection with
his duties hereunder, all to the date of termination, but Executive shall not be
paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation. "Termination for Cause" shall mean
termination by the Company of Executive's employment by the Company by reason of
(a) an order of any federal or state regulatory authority having jurisdiction
over the Company, (b) the willful failure of Executive substantially to perform
his duties hereunder (other than any such failure due to Executive’s physical or
mental illness); (c) a willful breach by Executive of any material provision of
this Agreement or of any other written agreement with the Company or any of its
Affiliates; (d) Executive’s commission of a crime that constitutes a felony or
other crime of moral turpitude or criminal fraud; (e) chemical or alcohol
dependency which materially and adversely affects Executive's performance of his
duties under this Agreement; (f) any act of disloyalty or breach of
responsibilities to the Company by the Executive which is intended by the
Executive to cause material harm to the Company; (g) misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; or (h)
Executive’s material violation of any Company policy applicable to Executive.

--------------------------------------------------------------------------------

          5.2 Termination Other Than for Cause. Notwithstanding any other
provisions of this Agreement, the Company may effect a "Termination Other Than
For Cause", as hereinafter defined, at any time upon giving written notice to
Executive of such termination. Upon any Termination Other Than for Cause,
subject to Executive’s compliance with the terms and conditions contained in
this Agreement, Executive shall within 30 days after such termination be paid
all accrued salary, bonus compensation to the extent earned for the calendar
year immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), accrued vacation pay for the year in which
termination occurs, any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive's rights under such
plans, and any appropriate business expenses incurred by Executive in connection
with his duties hereunder, all to the date of termination. "Termination Other
Than for Cause" shall mean any termination by the Company of Executive's
employment with the Company other than a termination pursuant to subsection 5.1,
5.3, 5.4, 5.5 or 5.6. If Executive does not receive severance compensation
pursuant to Section 6.1, Executive shall not be subject to Section 9.1. All
other restrictions shall continue in force.

          5.3 Termination by Reason of Disability. If, during the term of this
Agreement, the Executive, in the reasonable judgment of the Board of Directors,
(i) has failed to perform his duties under this Agreement on account of illness
or physical or mental incapacity, and (ii) such illness or incapacity continues
for a period of more than 90 consecutive days, or 90 days during any 180 day
period, the Company shall have the right to terminate Executive’s employment
hereunder by written notification to Executive and payment to Executive of all
accrued salary, bonus compensation to the extent earned for the calendar year
immediately preceding termination, vested deferred compensation, if any, (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plans), accrued vacation pay for the year in
which termination occurs, any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive's rights under such
plans, and any appropriate business expenses incurred by Executive in connection
with his duties hereunder, all to the date of termination, but Executive shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

          5.4 Death. In the event of Executive's death during the term of this
Agreement, Executive's employment shall be deemed to have terminated as of the
last day of the month during which his death occurs and the Company shall pay to
his estate or such beneficiaries as Executive may from time to time designate
all accrued salary, bonus compensation to the extent earned for the calendar
year immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive's rights under such
plans, accrued vacation pay for the year in which termination occurs, and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but Executive's estate shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

          5.5 Voluntary Termination. In the event of a "Voluntary Termination,"
as hereinafter defined, provided that the Executive provides the Company with at
least 90 days notice of such termination (which notice and any requirement for
service may be waived or shortened by the Company), the Company shall within 30
days after such termination pay all accrued salary, bonus compensation to the
extent earned, vested deferred compensation, if any, (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plans), any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive's rights under such
plans, accrued vacation pay for the year in which termination occurs, and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind, including without limitation, severance
compensation.  "Voluntary Termination" shall mean termination by Executive of
Executive's employment other than (i) termination by reason of Executive's
disability as described in subsection 5.3, (ii) termination by reason of
Executive's death as described in subsection 5.4, and (iii) Termination Upon a
Change in Control as described in subsection 5.6. If Executive does not receive
severance compensation pursuant to Section 6.1, Executive shall not be subject
to Section 9.1. All other restrictions shall continue in force.

--------------------------------------------------------------------------------

          5.6 Termination Upon a Change in Control. In the event of a
"Termination Upon a Change in Control," as hereinafter defined, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation, if any, (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plans), any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive's rights under such plans, vacation pay for the
year in which termination occurs, and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination, and all severance compensation provided in subsection 6.1.
“Termination Upon a Change in Control” shall mean a termination by the Company
(other than a Termination for Cause) or by Executive, in either case within one
year following a “Change in Control” as hereinafter defined. “Change in Control”
shall mean the date on which any of the following has occurred:

     (a) any individual, entity or group (a “Person”), other than one or more of
the Company’s directors on the Effective Date of this Agreement or any Person
that any such director controls, becomes the beneficial owner of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors of the Company
(the “Company Outstanding Voting Securities”); 

     (b) any Person becomes the beneficial owner of 50% or more of the combined
voting power of the then outstanding voting securities of Enterprise Bank
entitled to vote generally in the election of directors of Enterprise Bank
(“Bank Outstanding Voting Securities”); 

     (c) consummation of a reorganization, merger or consolidation (a “Business
Combination”) of the Company, unless, in each case, following such Business
Combination (i) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Company Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than a majority of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination, (ii) no Person (excluding any
company resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination except to the extent such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the Board of Directors of the company resulting from
the Business Combination are Continuing Directors (as hereinafter defined) at
the time of the execution of the definitive agreement, or the action of the
Board, providing for such Business Combination; 

     (d) consummation of the sale, other than in the ordinary course of
business, of more than 50% of the combined assets of the Company and its
subsidiaries in a transaction or series of related transactions during the
course of any twelve-month period; or 

     (e) the date on which Continuing Directors (as hereinafter defined) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company.

As used in this Section 5.6, the definitions of the terms “beneficial owner” and
“group” shall have the meanings ascribed to those terms in Rule 13(d)(3) under
the Securities Exchange Act of 1934. As used in this Section 5.6, the term
“Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company.
“Control” means the direct or indirect ownership of voting securities
constituting more than fifty percent (50%) of the issued voting securities of a
corporation.  

--------------------------------------------------------------------------------

Within 30 days after a Change in Control, Executive by notice to the Company may
elect a Voluntary Termination. If the Executive makes such election, she shall
be released from the non-competition provisions of Section 9.1 of the Agreement,
and he shall not be entitled to any severance compensation pursuant to Section 6
of the Agreement. If Executive fails to make such election within such time, the
Agreement shall continue in force.

          5.7 Resignation Upon Termination. Effective upon any termination under
this Section 5 or otherwise, Executive shall automatically and without taking
any further actions be deemed to have resigned from all positions then held by
him with the Company and all of its Subsidiaries and Affiliates.

     6. Severance Compensation

          6.1 Termination Upon Change in Control. In the event Executive's
employment is terminated in a Termination Upon a Change in Control, Executive
shall be paid the following as severance compensation:

     (a) For one (1) year following such termination of employment, an amount
(payable on the dates specified in subsection 4.1 except as otherwise provided
herein) equal to the Base Salary at the rate payable at the time of such
termination plus (i) any accrued and unpaid benefits due Executive under
paragraph 4.3 of this Agreement and (ii) an amount equal to the Targeted Bonuses
due (based on the Base Salary then in effect) for the year in which such
termination of employment occurs (determined as though all requisite targets
were fully and completely achieved). Notwithstanding any provision in this
paragraph (a) to the contrary, Executive may, in Executive's sole discretion, by
delivery of a notice to the Company within 30 days following a Termination Upon
a Change in Control, elect to receive from the Company a lump sum severance
payment by bank cashier's check equal to the present value of the flow of cash
payments that would otherwise be paid to Executive pursuant to this
paragraph (a). Such present value shall be determined as of the date of delivery
of the notice of election by Executive and shall be based on a discount rate
equal to the prime rate, as reported in The Wall Street Journal, or similar
publication, on the date of delivery of the election notice. If Executive elects
to receive a lump sum severance payment, the Company shall make such payment to
Executive within 30 days following the date on which Executive notifies the
Company of Executive's election.

     (b) In the event that Executive is not otherwise entitled to fully exercise
all awards granted to him under any stock option or other compensation plan
maintained by the Company and any such plan does not otherwise provide for
acceleration of exercise ability upon the occurrence of the Change in Control
described herein, such awards shall become immediately exercisable upon a Change
in Control. 

     (c) All restricted stock granted to Executive will vest and become
transferable.

          6.2 Termination Upon Any Other Event. In the event of a Voluntary
Termination, Termination For Cause, termination by reason of Executive's
disability pursuant to subsection 5.3 or termination by reason of Executive's
death pursuant to subsection 5.4, Executive or his estate shall not be paid any
severance compensation.  

--------------------------------------------------------------------------------

     7. Confidentiality. Executive agrees to hold in strict confidence all
non-public information concerning any matters affecting or relating to the
business of the Company, its Subsidiaries and Affiliates, including without
limiting the generality of the foregoing non-public information concerning their
manner of operation, business or other plans, data bases, marketing programs,
protocols, processes, computer programs, client lists, marketing information and
analyses, operating policies or manuals or other data. Executive agrees that he
will not, directly or indirectly, use any such information for the benefit of
others than the Company or disclose or communicate any of such information in
any manner whatsoever other than to the directors, officers, employees, agents
and representatives of the Company who need to know such information, who shall
be informed by Executive of the confidential nature of such information and
directed by Executive to treat such information confidentially. Upon the
Company's request, Executive shall return all information furnished to him
related to the business of the Company without retaining any copies in
electronic or other form. The above limitations on use and disclosure shall not
apply to information which Executive can demonstrate: (a) was known to Executive
before receipt thereof from the Company; (b) is learned by Executive from a
third party entitled to disclose it; or (c) becomes known publicly other than
through Executive; (c) is disclosed by Executive upon authority of the Board or
any committee of the Board; (d) is disclosed pursuant to any legal requirement
or (e) is disclosed pursuant to any agreement to which the Company or any of its
Subsidiaries or Affiliates is a party. The parties hereto stipulate that all
such information is material and confidential and gravely affects the effective
and successful conduct of the business of the Company and the Company's
goodwill, and that any breach of the terms of this Section 7 shall be a material
breach of this Agreement. The terms of this Section 7 shall survive and remain
in effect following any termination of this Agreement.

     8. Use of Proprietary Information. Executive recognizes that the Company
possesses a proprietary interest in all of the information described in Section
7 and has the exclusive right and privilege to use, protect by copyright, patent
or trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Executive, except as otherwise agreed
between the Company and Executive in writing. Executive expressly agrees that
any products, inventions, discoveries or improvements made by Executive, his
agents or affiliates, during the term of this Agreement, based on or arising out
of the information described in Section 7 shall be the property of and inure to
the exclusive benefit of the Company. Executive further agrees that any and all
products, inventions, discoveries or improvements developed by Executive
(whether or not able to be protected by copyright, patent or trademark) in the
scope of his employment, or involving the use of the Company's time, materials
or other resources, shall be promptly disclosed to the Company and shall become
the exclusive property of the Company.

     9. Non-Competition Agreement.

            9.1 Non-Competition. Executive agrees that, during the Employment
Term and for a period of one year following any termination of such employment,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, own, manage, operate, control, be connected with as an officer,
employee, partner, consultant or otherwise, or otherwise engage or participate
in (except as an employee of the Company, or Affiliate of it) any corporation or
other business entity engaged in the operation, ownership or management of a
bank, trust company or financial services business within the Metropolitan
Statistical Areas of St. Louis, Kansas City or any other city in which the
Company or any of its Affiliates has an office at the time of such termination.
Notwithstanding the foregoing, the ownership by Executive of less than 1% of any
class of the outstanding capital stock of any corporation conducting such a
competitive business which is regularly traded on a national securities exchange
or in the over-the-counter market shall not be a violation of the foregoing
covenant.

           9.2 Non-Solicitation. During the Employment Term and for a period of
one year following any termination of such employment, Executive shall not,
except on behalf of or with the prior written consent of the Company, directly
or indirectly, entice or induce, or attempt to entice or induce, any employee of
the Company to leave such employ, or employ any such person in any business
similar to or in competition with that of the Company. Executive hereby
acknowledges and agrees that the provisions set forth in this subsection 9.2
constitute a reasonable restriction on his ability to compete with the Company. 

--------------------------------------------------------------------------------

            9.3 Saving Provision. The parties hereto agree that, in the event a
court of competent jurisdiction shall determine that the geographical or
durational elements of this covenant are unenforceable, such determination shall
not render the entire covenant unenforceable. Rather, the excessive aspects of
the covenant shall be reduced to the threshold which is enforceable, and the
remaining aspects shall not be affected thereby.

           9.4 Equitable Relief. Executive acknowledges that the extent of
damages to the Company from a breach of Sections 7, 8 and 9 of this Agreement
would not be readily quantifiable or ascertainable, that monetary damages would
be inadequate to make the Company whole in case of such a breach, and that there
is not and would not be an adequate remedy at law for such a breach. Therefore,
Executive specifically agrees that the Company is entitled to injunctive or
other equitable relief (without any requirement to post any bond or other
security) from a breach of Sections 7, 8 and 9 of this Agreement, and hereby
waives and covenants not to assert against a prayer for such relief that there
exists an adequate remedy at law, in monetary damages or otherwise.

           9.5 Change of Control. If after any Change of Control Executive’s
employment is terminated under circumstances such that Executive does not
receive severance compensation pursuant to Section 6.1, Executive shall not be
subject to the restrictions of this Section 9.1 unless the Company continues to
pay either as a lump sum or without interruption Executive’s Base Salary at the
rate in effect immediately prior to such termination and then only so long as
such payments are continued without interruption for a period of up to one year
after termination.

     10. Assignment. This Agreement shall not be assignable by Executive and
shall not be assignable by the Company except by operation of law or to a
successor entity acquiring all or substantially all the Company’s business or
assets. No such assignment shall affect any determination of whether such
assignment involves a Change of Control for purposes of this Agreement. In the
event of any assignment permitted hereby, the duties and responsibilities of
Executive performed for the assignee shall not, without the written consent of
Executive, be materially increased, altered or diminished in a manner
inconsistent with Executive’s duties and responsibilities hereunder for the
Company.

     11. Entire Agreement. This Agreement and any agreements entered into after
the date hereof under any of the Company’s benefit plans or compensation
programs as described in Section 4 contain the complete agreement concerning the
employment arrangement between the parties, including without limitation
severance or termination pay, and shall, as of the Effective Date, supersede all
other agreements or arrangements between the parties with regard to the subject
matter hereof.

     12. Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The obligations of the Company under
this Agreement shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business or similar event relating to the
Company. This Agreement shall not be terminated by reason of any merger,
consolidation or reorganization of the Company, but shall be binding upon and
inure to the benefit of the surviving or resulting entity.

     13. Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless
authorized by the Board and reduced to in writing and duly executed by the party
to be charged therewith and no evidence of any waiver or modification shall be
offered or received in evidence of any proceeding, arbitration, or litigation
between the parties hereto arising out of or affecting this Agreement, or the
rights or obligations of the parties thereunder, unless such waiver or
modification is in writing, duly executed as aforesaid.

--------------------------------------------------------------------------------

     14. Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.

     15. Manner of Giving Notice. All notices, requests and demands to or upon
the respective parties hereto shall be sent by hand, certified mail, overnight
air courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:

To Company:    To Executive: at his current    Enterprise Financial Services
Corp    residential address on file with    150 North Meramec     the
Company.    Clayton, Missouri 63105      Attention:    President        and
Corporate Secretary     


     Such notices, requests and demands shall be deemed to have been given or
made on the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.

     16. Remedies. In the event of a breach of this Agreement, the non-breaching
party shall be entitled to such legal and equitable relief as may be provided by
law, and shall further be entitled to recover all costs and expenses, including
reasonable attorneys' fees, incurred in enforcing the non-breaching party's
rights hereunder.

     17. Headings. The headings have been inserted for convenience only and
shall not be deemed to limit or otherwise affect any of the provisions of this
Agreement.

     18. Choice of Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder be construed in accordance with, under
and pursuant to the laws of the State of Missouri without regard to the
jurisdiction in which any action or special proceeding may be instituted.

     19. Taxes. The company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

     20. Voluntary Agreement; No Conflicts. Executive hereby represents and
warrants to the Company that he is legally free to accept and perform his
employment with the Company, that he has no obligation to any other person or
entity that would affect or conflict with any of Executive’s obligations
pursuant to such employment, and that the complete performance of the
obligations pursuant to Executive’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound. The Company will not request or require, and Executive agrees not to use,
in the course of Executive’s employment with the Company, any information
obtained in Executive’s employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

     21. Certain Definitions. As used herein, the following definitions shall
apply:

     “Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

     “Control” With respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.  

--------------------------------------------------------------------------------

     “Person” Any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

     “Subsidiary” With respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing 50% or more of the combined
voting power of the outstanding voting stock or other ownership interests of
such corporation or other Person.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first stated above.

ENTERPRISE FINANCIAL SERVICES CORP       By:    /s/Peter F. Beniost     
Title:    Chairman & EVP      EXECUTIVE:      /s/Linda M. Hanson    Linda M.
Hanson   


--------------------------------------------------------------------------------